 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                           No. 2:21-mc-0098 TLN AC
12                        Plaintiff,
13            v.                                          ORDER
14    STEVEN ZINNEL,
15                        Defendant.
16

17           Defendant, who is proceeding in pro se, has filed a motion to transfer this case to the

18   District of Oregon because he is currently incarcerated in Sheridan, Oregon. ECF No. 21. The

19   motion is denied.

20           The federal venue statute provides that a civil action “may be brought in (1) a judicial

21   district in which any defendant resides, if all defendants are residents of the State in which the

22   district is located, (2) a judicial district in which a substantial part of the events or omissions

23   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

24   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

25   this action, any judicial district in which any defendant is subject to the court’s personal

26   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

27           In this garnishment case, the associated criminal conviction and sentence occurred in the

28   Eastern District of California and the property at issue is located in Sacramento, California. ECF
                                                          1
 1   No. 1 at 2. Venue is proper in the Eastern District of California. Plaintiff’s motion (ECF No. 21)
 2   is DENIED.
 3   DATED: May 7, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
